               Case 2:19-cv-01172-JAD-NJK Document 37 Filed 03/22/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Paolo Pronesti,                                             Case No.: 2:19-cv-01172-JAD-NJK

 4              Plaintiff                                       Ninth Circuit Case No.: 21-15455

 5 v.                                                     Order Revoking In Forma Pauperis Status

 6 Golden Entertainment,                                                  [ECF No. 36]

 7              Defendant

 8             The United States Court of Appeals for the Ninth Circuit referred this matter back to this

 9 court for the limited purpose of determining whether in forma pauperis status should continue for

10 this appeal. 1 The decision to continue such status turns on whether any claim is frivolous, for

11 “[i]f at least one issue or claim is found to be non-frivolous, leave to proceed in forma pauperis

12 on appeal must be granted for the case as a whole.” 2

13             In this employment-discrimination case, plaintiff Paolo Pronesti sued his former

14 employer, Golden Entertainment, claiming that it discriminated against him and subjected him to

15 harassment and retaliation based on his national origin. I dismissed Pronesti’s claim as

16 insufficiently pled under Federal Rule of Civil Procedure 12(b)(6), 3 but I gave him leave to

17 amend his complaint if he could plead facts that plausibly allege a Title VII claim. 4 Pronesti did

18 not amend his complaint and instead filed a motion to amend his opposition to the defendant’s

19 motion to dismiss. 5 I explained to Pronesti that the time to amend his opposition was before I

20
     1
21       ECF No. 36.
     2
         Hooker v. Am. Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).
22   3
         ECF No. 24.
23   4
         Id.
     5
         ECF No. 25.
             Case 2:19-cv-01172-JAD-NJK Document 37 Filed 03/22/21 Page 2 of 2




 1 resolved the motion and I advised him that he could either move for reconsideration of my

 2 dismissal ruling or file an amended complaint curing the pleading deficiencies I outlined. 6

 3            After nearly a year, Pronesti still had not filed an amended complaint. So I ordered him

 4 to show cause why his claim should not be dismissed for failing to obey a court order. 7 When he

 5 did not do so, I dismissed the case without prejudice for failure to follow my previous order and

 6 for want of prosecution. 8 Because the appeal from that decision is frivolous and not taken in

 7 good faith, in forma pauperis status should not continue on appeal.

 8            The Clerk of Court is directed to SEND a copy of this order to the Clerk of the United

 9 States Court of Appeals for Case No. 21-15455.

10

11                                                               _______________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
12                                                                                      March 22, 2021

13

14

15

16

17

18

19

20

21

22   6
         ECF No. 28.
23   7
         ECF No. 31.
     8
         ECF No. 32.

                                                      2
